Citation Nr: 1036039	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-09 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for aortic stenosis, status 
post aortic valve replacement, to include as secondary to, or 
aggravated by, service-connected organic mitral insufficiency 
with minimal left ventricular hypertrophy.

2.  Entitlement to benefits under 38 C.F.R. § 4.30 for treatment 
for a heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1946 to June 1949, and 
from July 1949 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  The Veteran submitted a Notice of Disagreement with this 
decision in July 2007 and timely perfected his appeal in April 
2008.

The Veteran originally requested an increase for his service-
connected heart condition, which is defined as service connection 
for an organic mitral insufficiency with minimal left ventricular 
hypertrophy, and also requested a temporary total evaluation for 
the January 2006 aortic valve replacement surgery on the basis of 
this condition under 38 C.F.R. §§ 4.29, 4.30 (2009).  See the 
Veteran's July 2007 claim. At the same time the Veteran submitted 
private treatment records recording his treatment for aortic 
stenosis and subsequent aortic valve replacement surgery.  See 
the private treatment records dated in January 2006 from R. H., 
M.D.  The agency of original jurisdiction (AOJ) failed to address 
the issue of an increased rating for his service- connected 
organic mitral insufficiency with minimal left ventricular 
hypertrophy and the Board previously referred this issue to the 
AOJ in its prior May 2010 remand.  The AOJ construed the 
Veteran's claims as a claim for service connection for aortic 
valve replacement surgery and a temporary total evaluation for 
the January 2006 aortic valve replacement surgery under the 
provisions noted above.

The Board has recharacterized the service connection claim at 
issue as one for service connection for aortic stenosis, status 
post aortic valve replacement.  See Brokowski v. Shinseki, 23 
Vet. App. 79, 85 (2009) (holding that a claimant's identification 
of the benefit sought does not require any technical precision) 
citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It 
is the pro se claimant who knows what symptoms he is experiencing 
and that are causing him disability,.... [and] it is the 
Secretary who knows the provisions of Title 38 and can evaluate 
whether there is a potential under the law to compensate an 
averred disability based on a sympathetic reading of the material 
in a pro se submission."  (citations omitted)); see also Robinson 
v. Nicholson, 21 Vet. App. 545, 552 (2008). (holding that the 
Board is required to consider all issues raised either by the 
claimant or the evidence of record).

In his April 2008 Substantive Appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO (Travel 
Board hearing).  Such a hearing was scheduled for February 2010, 
and the Veteran was so notified in January 2010.  However, in 
written correspondence received in February 2010, the Veteran 
withdrew his request for a hearing.  Accordingly, the Board is no 
longer under any obligation to provide the Veteran with such a 
hearing.  See 38 C.F.R. § 20.704(e) (2009).

In May 2010, the Board remanded the Veteran's claims to the RO 
via the AMC in Washington, DC, for additional development and 
consideration.  

Regrettably, the Board must again remand these claims as the AMC 
failed to substantially comply with the requested development in 
the May 2010 prior remand.  VA will notify the Veteran if further 
action is required.  The Board is obligated by law to ensure that 
the RO complies with its directives; where the remand orders of 
the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status since he perfected his appeal in 
April 2008, and it has already been remanded in the past.  
Consequently, the Board wishes to assure the Veteran that it 
would not be remanding this case again unless it was essential 
for a full and fair adjudication of his claims, especially 
considering its posture as advanced on the docket due to the 
Veteran's advanced age.  

In May 2010, the Board remanded the issues on appeal for 
additional evidentiary development.  It appears that the Board's 
prior remand directive to obtain a VA examination addendum was 
not accomplished.

Service Connection

Regarding the Veteran's service connection claim, in May 2010, 
the Board noted that the most recent VA compensation examination 
was conducted in July 2006.  The examiner thoroughly reviewed the 
history of the Veteran's current aortic stenosis, status post 
aortic valve replacement surgery and provided an opinion 
regarding the relationship between the Veteran's aortic stenosis, 
status post aortic valve replacement surgery and his service-
connected organic mitral insufficiency with minimal left 
ventricular hypertrophy.  However, the examiner failed to provide 
any opinion regarding whether or not the Veteran's aortic 
stenosis, status post aortic valve replacement surgery was 
connected to or aggravated by the Veteran's service.  

The Veteran has indicated that his aortic stenosis, status post 
aortic valve replacement surgery, may also be due to, or may have 
been aggravated by his service.  See the Veteran's April 2008 
Substantive Appeal (VA Form 9).  The Board is required to 
consider all issues raised by the claimant or by the evidence of 
record.  See Robinson v. Mansfield, 21 Vet. App. at 552.  When 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  See Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Accordingly, the 
AMC was previously directed to ask the July 2006 VA examiner, if 
available, to provide an addendum to the prior opinion as to 
whether the Veteran's aortic stenosis, status post aortic valve 
replacement surgery, is related to or aggravated by his military 
service.  This was not accomplished.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As such, a new VA opinion is required to address whether or not 
the Veteran's aortic stenosis, status post aortic valve 
replacement surgery is directly related to or aggravated by his 
military service.

Temporary Total Evaluation

Since the award of service connection for aortic stenosis, status 
post aortic valve replacement surgery, could impact the Veteran's 
claim for a temporary total disability rating under 38 C.F.R. § 
4.30 for aortic valve replacement surgery, the two issues are 
inextricably intertwined.  See Smith (Daniel) v. Gober, 236 F.3d 
1370, 1373 (Fed. Cir. 2001) [noting that where the facts 
underlying separate claims are "intimately connected," the 
interests of judicial economy and avoidance of piecemeal 
litigation require that the claims be adjudicated together].  As 
such, the claim of entitlement to a temporary total disability 
rating for convalescence is deferred pending complete development 
of the Veteran's claim for service connection for aortic 
stenosis, status post aortic valve replacement surgery.

Based on the foregoing, the Board concludes that these matters 
must be remanded for compliance with the Board's May 2010 remand 
instructions.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been 
advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) 
(2009).  Expedited handling is 
requested.)

1.  The AMC is again requested to arrange 
for the July 2006 VA examiner, if 
available, to provide an addendum to the 
July 2006 VA medical examination report.  
The claims file, including a complete copy 
of this REMAND, must be made available for 
review of the Veteran's pertinent medical 
history.  The addendum report must 
indicate that such review was 
accomplished.  

Thereafter, the VA examiner is requested 
to state whether it is at least as likely 
as not (a 50 percent probability or 
greater) that the Veteran's aortic 
stenosis, status post aortic valve 
replacement surgery, is related to or 
aggravated by his military service.
   
In answering this question, the VA medical 
examiner must provide a rationale for the 
opinion reached.  The VA examiner must 
also specifically address:

*	The Veteran's history of rheumatic 
fever at age seven;

*	The Veteran's in-service chest pain 
recorded in November 1971;

*	Any post-service medical evidence 
deemed relevant (including the 
organic mitral insufficiency with 
minimal left ventricular 
hypertrophy);

*	As well as any new evidence obtained 
subsequent to this remand.

A further VA medical examination is not 
necessary in order to provide the 
requested opinion unless the July 2006 VA 
examiner is unavailable, or deems another 
examination necessary to render the 
opinion requested.  If the July 2006 VA 
medical examiner is unavailable then a new 
examination is required to answer the 
above question.


All opinions expressed by the VA examiner 
should be accompanied by a complete 
rationale.  If the VA examiner is unable 
to offer an opinion, an explanation should 
be provided.  The report prepared must be 
typed.

2.  Thereafter, the AMC should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AMC should review the VA 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and the May 2010 
remand, and if not, the AMC should implement 
corrective procedures.  See Stegall, supra.

3.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated.  If the 
claims remain denied, a Supplemental 
Statement of the Case should be provided to 
the Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, these issues should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2009).

